In his motion for rehearing appellant calls attention to a matter not adverted to in our original opinion. The point now presented was not briefed by appellant on original submission, hence it escaped notice. Article 727 Cow. C. P. provides that a confession made by an accused while in jail or in custody may not be used in evidence unless it is made in writing under certain formalities, one of which is that the "written statement shall show that he has been warned by the person towhom the same is made." The written confession here introduced recites that appellant made his voluntary statement to the county attorney (naming him) "after being warned, etc.," but is silent as to the party from whom the warning was received. While the bill of exception bringing forward complaint for admitting the confession in evidence does not contain as one of the reasons for excluding it a specific objection that the party giving the warning is not named in the confession itself, yet the bill does show that one objection urged to the confession was that appellant "had never been properly warned
as to the consequences of his signing the confession." In view of the specific requirements of the statute as to the requisites of the warning necessary to be shown on the face of the written confession such objection is deemed sufficient to have directed the trial court's attention to the defect therein. In passing upon a confession exactly like the one in the *Page 590 
present case Judge Ramsay said in Robertson v. State,54 Tex. Crim. 21, 111 S.W. 741:
"Whatever may be thought of the wisdom of the act of the last Legislature in respect to confessions, it is certain that the Legislature intended that, before any confession of one in jail or in confinement should be admitted, such instrument should contain within itself evidence that the person making same had been warned by the person to whom same was made that he did not have to make any statement at all, and that any statement so made could be used in evidence against him on his trial for the offense concerning which the confession is therein made." To the same effect will be found Henzen v. State, 62 Tex. Crim. 336,137 S.W. 1141; Burton v. State, 62 Tex.Crim. R.,137 S.W. 1145; Ayers v. State, 62 Tex.Crim. R., 137 S.W. 1146; Boyman v. State, 59 Tex.Crim. R., 126 S.W. 1142; Jenkins v. State, 60 Tex.Crim. R., 131 S.W. 542.
It is the duty of this court to give effect to the statute in question although it involves the necessity of granting the motion for rehearing, setting aside the former judgment of affirmance and directing a reversal of the judgment of the trial court and remanding the case for a new trial, all of which is hereby ordered.
Reversed and remanded.